 USDC IN/ND case 3:20-cv-00994-JD-MGG document 4 filed 12/01/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSHUA REBEL HAYS,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-994-JD-MGG

 DEAN A. COLVIN,

               Defendant.

                                 OPINION AND ORDER

       Joshua Rebel Hays, a prisoner without a lawyer, initiated this lawsuit by filing an

“emergency injunctive order” that this court construes as a complaint. Hays has sued

Marshall County Superior Court Judge Dean A. Colvin because his bond was not

reinstated following his failure to appear for a court date through no fault of his own.

As a result, he is being held at the jail and subjected to a higher risk of exposure to

Covid-19 than if he were released. He seeks an order directing that he be released

because he believes his bond should have been reinstated and because he believes it is

warranted by the current pandemic. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against an immune defendant.
 USDC IN/ND case 3:20-cv-00994-JD-MGG document 4 filed 12/01/20 page 2 of 3


       The remedy of release from jail is not available to Hays in a civil rights action.

“The appropriate vehicle for a state pre-trial detainee to challenge his detention is [28

U.S.C.] § 2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015). However, Younger

v. Harris, 401 U.S. 37 (1971), generally “requires federal courts to abstain from

interfering with pending state proceedings to enforce a state’s criminal laws . . ..”

Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010). Two recognized exceptions are

speedy trial and double jeopardy claims. Id. Hays is not raising either a speedy trial

claim or a double jeopardy claim. Rather, he alleges that he should be released because

Judge Colvin erred when he declined to reinstate his bond and because Hays has a high

risk of complications if he contracts Covid-19. Therefore, even if Hays had sought relief

pursuant to § 2241, the court would be required to abstain pursuant to Younger.

       Mr. Hays does not appear to be seeking monetary damages, but even if he were,

he could not proceed against Judge Colvin. “A judge has absolute immunity for any

judicial actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage, 636

F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). Because the doctrine of

judicial immunity applies, Hays cannot state a claim against Judge Colvin.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.


                                              2
 USDC IN/ND case 3:20-cv-00994-JD-MGG document 4 filed 12/01/20 page 3 of 3


Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here.

       Therefore, the case is DISMISSED pursuant to 28 U.S.C. § 1915A because it does

not state a claim.

       SO ORDERED on December 1, 2020


                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
